DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election (based on original presentation) with traverse of a tire in which the anti-insect layer is disposed only on an inner surface in the reply filed on November 10, 2022 is acknowledged.  The traversal is on the ground(s) that the original claims simply described an anti-insect layer on an innermost surface, not that it is only on the inner surface.  This is not found persuasive because a Request for Continued Examination (RCE) was filed in this case on August 2, 2002.  At this point, a pair of independent claims were present.  The restriction set forth in the Non-Final Rejection mailed on August 10, 2022 is based on the pair of independent claims filed with the RCE.  The fact that broader claim language might have been present in the originally presented claims does not change the fact that the pending independent claims are directed to mutually exclusive species (restriction is based on the pair of independent claims as presented in the RCE).  Claim 25 specifically states that an anti-insect layer is disposed only on a tire inner surface and claim 26 specifically states that an anti-insect layer extends from a position laterally inward of a bead core and around a radially inner side of said bead core to a position laterally outward of the bead core (and thus not limited to a tire inner surface- mutually exclusive species from that required by claim 25).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pneumatiques (GB 1,507,082, newly cited) and further in view of Takahashi (JP 10030113, of record), Kim (KR 100837865, of record), and Hofacker (US 3,977,992, of record).    
As best depicted in Figure 1, Pneumatiques is directed to a tire construction comprising a tread portion 10, a pair of sidewalls 2, a pair of bead portions 3 (bead core 22 and bead filler 29), an innerliner (no reference character- inner wall or inner partitions 18), and a solid rubber layer 30 adhered to an inner side of said innerliner (Page 2, Lines 35+).  It is emphasized that a carcass ply does not define an innermost wall of the tire- said innermost wall is defined by a conventional innerliner that prevents the flow or air into the tire body.  Additionally, rubber layer 30 is positioned axially beyond an outermost tread groove.  In such an instance, however, Pneumatiques is silent with respect to the inclusion of a chemical having extermination characteristics or repellant characteristics with respect to insect pests.
It is well known, however, that tire constructions are commonly stacked in junkyards after being used and more recently, tire constructions are commonly stacked when used in recycling operations, such as those designed to manufacture steel, as shown for example by Takahashi (Abstract and Figure 2).  More particularly, Takahashi recognizes that water accumulates when tires are stacked upon one another, leading to odor issues and mosquito issues.  One of the known techniques in the tire industry to combat mosquito issues is the inclusion of an insecticide (e.g. pyrethroid-based insecticides) in layers that are exposed to the environment, as shown for example by Kim (Abstract).  Given that the entirety of rubber layer 30 in Tsuda is in fact exposed to the environment and water accumulates as depicted in Figure 3 of Takahashi, it reasons that one having ordinary skill in the art at the time of the invention would have found it obvious to include an insecticide in layer 30 of Pneumatiques to eliminate the presence of mosquitos (corresponds with claimed anti-insect layer).  Additionally, pyrethroid-based insecticides are analogous to those described by Applicant and would be expected to similarly be volatile.  
Lastly, regarding claim 25, one of ordinary skill in the art at the time of the invention would have found it obvious to include an insecticide in an innermost layer of Pneumatiques to prevent mosquito breeding when disposing or recycling used tires.  In such an instance, it is evident that the desire to prevent mosquito breeding corresponds with a specific time, that being during disposal or recycling.  It is well known across any number of industries to provide ingredients within a capsule to prevent premature release of an ingredient (release of an ingredient when its function is not desired).  Again, the insecticides taught by Takahashi have a desired function upon disposal or recycling.  One of ordinary skill in the art at the time of the invention would have found it obvious to encapsulate the insecticide taught by Takahashi to ensure release of the insecticide during disposal or recycling.  Hofacker provides one example in which chemicals such as pesticides and herbicides are encapsulated in a water-soluble capsule to provide a desired time release of said chemicals (Column 1, Lines 45+).  Again, when modifying the tire of Pneumatiques with Takahashi and Kim, the desired function of insecticides would be relevant upon disposal or recycling and thus the inclusion of a capsule remains consistent with the desired function of said insecticides (Takahashi specifically depicts the time at which water pools within the tire cavity and this corresponds to the time at which the insecticide would be useful).
5.	Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buffetaud (US 2016/0303911, newly cited) and further in view of Takahashi, Kim, Hofacker, and Matsumura (US 2007/0209744, newly cited).    
	As best depicted in Figures 1a and 1c, Buffetaud is directed to a tire construction comprising a tread 6, a pair of sidewalls, a pair of bead portions (bead core 4 and bead filler-no reference character provided), an innerliner 15, and a layer 16 positioned inward of said innerliner in respective shoulder regions.  The bead filler is well recognized as being that rubber component that extends radially outward of the bead core and between the main carcass portion and the carcass turnup portion.  While Buffetaud fails to specifically depict the presence of tread grooves, such grooves are well recognized as fundamental components of almost every modern-day tire construction (designed to eliminate hydroplaning).  It is evident from Figure 1a that layer 16 would be axially beyond outermost tread grooves (layer 16 is in the vicinity of a tread end).  In such an instance, however, Buffetaud is silent with respect to the inclusion of a chemical having extermination characteristics or repellant characteristics with respect to insect pests.
It is well known, however, that tire constructions are commonly stacked in junkyards after being used and more recently, tire constructions are commonly stacked when used in recycling operations, such as those designed to manufacture steel, as shown for example by Takahashi (Abstract and Figure 2).  More particularly, Takahashi recognizes that water accumulates when tires are stacked upon one another, leading to odor issues and mosquito issues.  One of the known techniques in the tire industry to combat mosquito issues is the inclusion of an insecticide (e.g. pyrethroid-based insecticides) in layers that are exposed to the environment, as shown for example by Kim (Abstract).  Given that the entirety of layer 16 in Buffetaud is in fact exposed to the environment and water accumulates as depicted in Figure 3 of Takahashi, it reasons that one having ordinary skill in the art at the time of the invention would have found it obvious to include an insecticide in layer 16 of Buffetaud to eliminate the presence of mosquitos (corresponds with claimed anti-insect layer).  Additionally, pyrethroid-based insecticides are analogous to those described by Applicant and would be expected to similarly be volatile.  
Also, regarding claim 27, one of ordinary skill in the art at the time of the invention would have found it obvious to include an insecticide in an innermost layer of Buffetaud to prevent mosquito breeding when disposing or recycling used tires.  In such an instance, it is evident that the desire to prevent mosquito breeding corresponds with a specific time, that being during disposal or recycling.  It is well known across any number of industries to provide ingredients within a capsule to prevent premature release of an ingredient (release of an ingredient when its function is not desired).  Again, the insecticides taught by Takahashi have a desired function upon disposal or recycling.  One of ordinary skill in the art at the time of the invention would have found it obvious to encapsulate the insecticide taught by Takahashi to ensure release of the insecticide during disposal or recycling.  Hofacker provides one example in which chemicals such as pesticides and herbicides are encapsulated in a water-soluble capsule to provide a desired time release of said chemicals (Column 1, Lines 45+).  Again, when modifying the tire of Buffetaud with Takahashi and Kim, the desired function of insecticides would be relevant upon disposal or recycling and thus the inclusion of a capsule remains consistent with the desired function of said insecticides (Takahashi specifically depicts the time at which water pools within the tire cavity and this corresponds to the time at which the insecticide would be useful).
	Lastly, regarding claim 27, Buffetaud states that “the nature of layer 16 could, according to other alternative forms of embodiment of the invention, be different” (Paragraph 12).  In such an instance, Buffetaud teaches the exemplary use of rubber to form layer 16, which is provided to “fix” oxygen (eliminate flow of oxygen into tire body) (Paragraph 99) and as noted above, “alternative forms” that are different can be used.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of base materials for layer 16 that are commonly used in the manufacture of tire components, including those designed to “fix” oxygen.  Matsumura provides one example of a tire construction including an oxygen absorbent layer formed with rubber and/or thermoplastic resin (Paragraph 11).  It is emphasized that thermoplastic materials (such as thermoplastic elastomers) are commonly used in place of rubber since they provide a combination of processing benefits (due to thermoplastic material) and reinforcement/strength benefits (due to presence of elastomeric material).         
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 25 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 16, 2022